Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered October 16, 2001, convicting him of murder in the second degree, attempted murder in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was deprived of a fair *455trial based on the prosecutor’s repeated references to his nickname, “Killer,” is not preserved for appellate review (see People v Caver, 302 AD2d 604 [2003]; People v Diaz, 235 AD2d 236 [1997]; see also CPL 470.05 [2]). In any event, while there may have been some instances of improper use of the defendant’s nickname, reference to the defendant’s nickname was relevant to his identity as one of the shooters (see People v Caver, supra; People v Candelario, 198 AD2d 512, 513 [1993]; People v Louis, 192 AD2d 558 [1993]). The defendant was generally known by his nickname and was identified by his nickname by an eyewitness and one of the victims (see People v Candelario, supra).
The defendants’ remaining contentions either are without merit or do not require reversal in light of the overwhelming evidence of guilt (see People v Benevento, 91 NY2d 708 [1998]; People v Crimmins, 36 NY2d 230 [1975]; People v Roberts, 163 AD2d 120 [1990]; cf. People v Betts, 70 NY2d 289, 295 [1987]). S. Miller, J.P., Goldstein, Adams and Crane, JJ., concur.